DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 12/17/2020 have been considered for examination. Claims 1-20 are pending in the instant application. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 12/17/2020 (see pages 8-9 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 12/17/2020 (see page 9 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 101 rejections, Applicant’s arguments filed 12/17/2020 (see page 9 of Remarks) in view of the amendments have been fully considered and are persuasive. Thus, the 101 rejections of claims have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 12/17/2020 (see pages 9-10 of Remarks) in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

On page 10 of Remarks, Applicant argued: 
[a] further feature of Applicant’s invention is the use of two different translation
mechanisms in each LSN to separately handle inbound/outbound traffic, namely a mapping table and a hash function. Neither of the references teaches two translation mechanisms. 
In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that the features upon which Applicant relies (i.e., using two different translation mechanisms in each LSN to separately handle inbound/outbound traffic) are not clearly recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 only requires that a hash function is used for inbound traffic and a look-up table is used for outbound traffic which are taught by Zhuang in view of Shanmugham, as indicted in the previous office action mailed 09/18/2020 (see, pages 7-9). However, no portion of claim 1 requires that two different translation mechanisms are used in each LSN to separately handle inbound/outbound traffic unlike the applicant’s arguement.  
	Therefore, Applicant’s the above arguments are moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang et al (US Patent No. 8,289,968) in view of Shanmugham et al (US Publication No. 2009/0031032) and further in view of Wosik et al (US Publication No. 2018/0069782). Note: Wosik was cited by the applicant in the IDS received on 10/04/2019.

Regarding claim 1, Zhuang teaches, a system [FIGS. 1-2; column 5, line 1 to column 6, line 5, a combined system of data plane 32B and service plane 32C] for processing packets [FIG. 1; column 5, line 1 to column 6, line 5, implementing a network address translation for packets] between a network and a transmission control protocol/internet protocol (TCP/IP) network [FIG. 1; column 11, lines 16-27 and lines 41-47, between a private network 12 and a TCP/IP network, (see, column 7, lines 12-31, note that a TCP/IP protocol/network is used to set up a connection so that HTTP can transfer data between the private network and the public network across the element 18)], comprising: 
a plurality of large scale network address translation (LSN) appliances [FIG. 2; distributed NAT modules 22A-22N]; and 
[FIG. 2; column 10, line 65 to column 12, line 1, hardware/processor of the control unit 28 dedicated to each of the distributed NAT modules; further see, column 7, line 48 to column 8, line 2, (each distributed NAT) “module” is used to encompass hardware-only implementations such as ASIC/FPGA], 
wherein each flow processor [FIG. 2; column 10, line 65 to column 12, line 1, hardware/processor of the control unit 28 dedicated to each of the distributed NAT modules; further see, column 7, line 48 to column 8, line 2, (each distributed NAT) “module” is used to encompass hardware-only implementations such as ASIC/FPGA] includes: 
a function that determines an owner appliance [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, a function determines one NAT module (i.e., an owner appliance; note that if the session associated with the outbound packet is determined as having been assigned to a NAT module 22A, the session allocation module 34 determines the NAT module 22A to handle the outbound packet of the session (i.e., owner appliance) (see, column 15, line 56 to column 16, line 17)] from the plurality of LSN appliances [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, from the distributed NAT modules (i.e., plurality of LSN appliances)] for a request received from the network based on a private IP address of the request [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38; column 17, lines 32-39, for an outbound packet (i.e., request) received from the private network 12 based on looking up of the five tuple (i.e., private IP address; note that the five tuple includes a source IP address and a destination address of the packet (see, column 8, lines 37-40); and the end-user device is in a private network such as a local-area network (see, FIG. 1), thus the source/destination address generated from the end-user device in the private network is a private IP address) parsed from the outbound packet from the end-user device]; 
a look-up table [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, a session mapping table 36] that determines the owner appliance from the plurality of LSN appliances [FIG. 2 and 3A; column 10, lines 23-40; column 16, lines 17-38; column 18, lines 41-55, that determines one NAT module (i.e., an owner appliance; note that for the inbound packet, the above-noted operations are performed to determine which of distributed NAT modules handles this session (see, column 16, lines 17-38) from distributed NAT modules (i.e., plurality of LSN appliances)] for a response received from the TCP/IP network based on a public IP address of the response [FIG. 2 and 3A; column 10, lines 23-40; column 16, lines 17-38; column 18, lines 41-55, for an inbound packet (i.e., response) from the TCP/IP network (see, column 7, lines 12-31, note that a TCP/IP protocol/network is used to set up a connection so that HTTP can transfer data between the private network and the public network across the element 18) based on looking up of the five tuple (i.e., public IP address; note that the five tuple includes a source IP address and a destination address of the inbound packet (see, column 8, lines 37-40); and the inbound packet is generated in the public network (see, FIG. 1), thus the source/destination address generated from the public network is a public IP address)]; and 
a packet routing system [FIGS. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38; column 16, 17-38; column 10, lines 23-40; column 16, lines 17-38; column 18, lines 41-55, forwarding function portion 32B/session allocation module 34] that routes a received request or a received response to the owner appliance [FIGS. 2 and 3A, forwards the inbound packet or the outbound packet to one of the distributed NAT modules 22A-22N].  
Although Zhuang teaches, “a function determines an owner appliance from the plurality of LSN appliances for a request received from the network  based on a private IP address of the request; a look-up table that determines the owner appliance from the plurality of LSN appliances for a response received from the TCP/IP network based on a public IP address of the response; and a packet routing system that routes a received request or a received response to the owner appliance” as set forth above, Zhuang does not explicitly teach (see, emphasis), such function being a “hash function”, and “each” of the plurality of LSN appliances “includes” the hash function, the look-up table, and the packet routing system.
However, Shanmugham teaches, a hash function determining an appropriate network node from a plurality of network nodes based on an address of the request [FIG. 4; ¶0024, a hash function determining an appropriate edge proxy 1106-0 from a plurality of edge proxies 106-0 to 106-N based on a source address of a received packet (steps 404-408)], and each of a plurality of the next nodes includes the hash function, a look-up table, and a packet routing system [FIG. 3; ¶0022, each edge proxy component 300 includes a hash function implemented by hash table 304, hash table 304 for look-up, and a forwarding engine 308].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “a hash function” and “each of a plurality of the next nodes includes the hash function, a look-up table, and a packet routing system”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of preventing the system from contacting a single database occurring a bottleneck as the number of nodes in the cluster increases, improving scalability and reducing fail-over time during node failure [¶0003 and 0021 of Shanmugham]. 
	Although Zhuang teaches, “a system between a network and a TCP/IP network” and “a function that determines an owner appliance from the plurality of LSN appliances for a request received from the network based on a private IP address of the request” as set forth above, “router” and a network, and a plurality of LSN appliances “in communication with the router”.
	However, Wosik teaches, a system [FIG. 1; ¶0024, a combined system of NATs 115a/115b2115c] between a router [FIG. 1; ¶0024, router 110] and a network [FIG. 1; ¶0024, network 120], and a plurality of LSN appliances “in communication with the router” [FIG. 1; ¶0024*0025, the NATs are in communication with the router 110.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang in view of Shanmugham by including a system between a “router” and a network, and a plurality of LSN appliances “in communication with the router”, as taught by Wosik because it provides the system of Zhuang in view of Shanmugham with the enhanced flexibility in designing a network configuration to route data packets between computing devices and a larger network [¶0027-0029 of Wosik].
 			  
Regarding claim 2, Zhuang teaches, wherein the owner appliance [column 13, lines 39-57, the distributed NAT module 22A] creates a session that translates between the public IP address and the private IP address [column 13, lines 39-57, initiates/creates a first path operation (i.e., session) to configure and perform a network address translation to replace the current source network address with the allocated NAT resource between the private network and the public network].  

Regarding claim 3, Zhuang in view of Shanmugham teaches, a hash function as set forth above in claim 1, and Shanmugham further teaches the hash function includes a consistent hash operation [¶0030 and 0031, the hash function includes a consistent mapping function].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “a hash function including a consistent hash operation”, as taught by Shanmugham because it provide [¶0028 and 0029 of Shanmugham].  
Regarding claim 4, although Zhuang teaches, the look-up table [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, the session mapping table 36] in which each LSN appliance has a unique set of associated public IP addresses [column 13, lines 7-38, certain ones of distributed NAT modules 22 (i.e., each LSN appliance) are assigned by certain ranges of source IP addresses], Zhuang does not explicitly teach (see, emphasis), utilizes a pre-calculated hash table created with a consistent hash function.
	However, Shanmugham teaches, utilizes a pre-calculated hash table created with a consistent hash function [FIG. 1; ¶0030-0031; claim 17, a lookup hash table configured to use a consistent hash function; looking up a hash table requires calculating the hash table in advance (i.e., pre-calculated)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “utilizes a pre-calculated hash table created with a consistent hash function”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of minimizing re-assignment of the keys in case of addition or deletion of nodes in a register cluster [¶0028 and 0029 of Shanmugham].

Regarding claim 5, although Zhuang teaches, “owner appliance”, as set forth above in claim 1, Zhuang does not explicitly teach (see, emphasis), calculated hash values for determining an appropriate network node in the event of another network node failure.
However, Shanmugham teaches, the pre-calculated hash values for determining a appropriate network node in the event of another network node failure [¶0021 and ¶0022, hash function can be utilized (or hash table can be looked up) to find an appropriate replacement edge proxy and updated (note that looking up a hash table requires calculating the hash table in advance (i.e., pre-calculated)) to find an appropriate replacement edge proxy when an edge proxy goes down (i.e., failure)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “calculated hash values for determining an appropriate network node in the event of another network node failure”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of preventing a fail-over time during a node failure [¶0003 of Shanmugham].

Regarding claim 6, Zhuang teaches, “a look-up table that determines the owner appliance from the plurality of LSN appliances for a response received from a public network based on a public IP address of the response” and “a packet routing that routes a received request or a received response to the owner appliance”, as set forth above in claim 1, and further teaches, the owner appliance [column 13, lines 39-57, the distributed NAT module 22A] creates a session that translates between the public IP address and private IP address [column 13, lines 39-57, initiates/creates a first path operation (i.e., session) to configure and perform a network address translation to replace the current source network address with the allocated NAT resource between the private network and the public network], as set forth above in claim 2. That is, Zhuang teaches, the public IP address is a load to be handled (translated) by an owner appliance. 
	Zhuang does not explicitly teach (see, emphasis), wherein the pre-calculated hash table evenly distributes load(s) of a failed network node among a remaining set network nodes. 
However, Shanmugham teaches, wherein the pre-calculated hash table evenly distributes load(s) of a failed network node among a remaining set network nodes [see ¶0021 and ¶0022, when an edge proxy goes down (i.e., failure), the hash function can be utilized (or hash table can be looked up) to find an appropriate replacement edge proxy and updated (note that looking up a hash table requires calculating the hash table in advance (i.e., pre-calculated)), and see ¶0033 and ¶0040, the backup node/remaining nodes (i.e., remaining set network nodes) for that node takes over a registration duty, the load is distributed substantially evenly (i.e., evenly distributes loads) during a node failure].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “wherein the pre-calculated hash table evenly distributes load(s) of a failed network node among a remaining set network nodes”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of preventing a fail-over time during a node failure [¶0003 of Shanmugham].

Regarding claim 7, although Zhuang teaches, the request and response are received by an LSN appliance [column 15, line 56 to column 16, line 17; column 13, lines 7-38; column 10, lines 23-40; column 16, lines 17-38; column 18, lines 41-55, the outbound packet (i.e., request) and the inbound packet (i.e., response) are received by one of the distributed NAT modules, Zhuang does not explicitly teach (see, emphasis), arbitrarily selected network node. 
	However, Shanmugham teaches, a network node arbitrarily selected from a plurality of network nodes [FIG. 2; ¶0019-0021 and 0026, client 208 sends a registration message to any one of edge proxies (e.g., 106-2) (i.e., a network node arbitrarily selected from a plurality of network nodes)].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “arbitrarily selected network node”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of allowing each proxy node to have registration data and existing call states, so that endpoints outside of the cluster can also talk to any proxy node within the cluster [¶0013 of Shanmugham]. 

Regarding claim 8, Zhuang teaches, a method for processing packets between a network and a transmission control protocol/internet protocol (TCP/IP) network [FIG. 1; column 11, lines 16-27 and lines 41-47, between a private network and a TCP/IP network, (see, column 7, lines 12-31, note that a TCP/IP protocol/network is used to set up a connection so that HTTP can transfer data between the private network and the public network across the element 18)] using a plurality of large scale network address translation (LSN) appliances [FIG. 1; column 5, line 1 to column 6, line 5, using distributed NAT modules], comprising: 
receiving a request from the network at a first LSN appliance selected from the plurality of LSN appliances [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, receiving an outbound packet (i.e., request), from the private network, at one NAT module (i.e., first LSN appliance) of the distributed NAT modules], wherein the request includes a private IP address [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38; column 16, lines 17-38, the outbound packet includes a five tuple including a source IP address from a private network]; 
applying a function to the private IP address [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38; column 16, lines 17-38, based on looking up of the five tuple including a source IP address from a private network (i.e., applying a function to the private IP address)] to determine an owner appliance from the plurality of LSN appliances [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, determines a NAT module 22A (i.e., an owner appliance; note that if the session associated with the outbound packet is determined as having been assigned to a NAT module 22A, the session allocation module 34 determines the NAT module 22A to handle the outbound packet of the session (i.e., owner appliance) (see, column 15, line 56 to column 16, line 17)] from the plurality of LSN appliances [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, from distributed NAT modules (i.e., plurality of LSN appliances)], and 
[FIGS. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, routing the outbound packet to the one determined NAT module 22A]; 
forwarding the request to the TCP/IP network from the owner appliance [FIGS. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38; column 17, lines 42-43, forwards the outbound packet (i.e., the request) from the NAT module 22A (i.e., owner appliance) to the TCP/IP network (see, column 7, lines 12-31, note that a TCP/IP protocol/network is used to set up a connection so that HTTP can transfer data between the private network and the public network across the element 18)] using a public IP address associated with the owner appliance [FIGS. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38; column 17, lines 42-43, using a public IP address associated with the NAT module 22A (note that the NAT module 22A performs a network translation from a private IP address to a public IP address before the forwarding of the outbound packet, thus the outbound packet forwarded from the NAT module 22A includes the public IP address]; 
receiving a response from the TCP/IP network at a second LSN appliance selected from the plurality of LSN appliances [FIG. 2 and 3A; column 10, lines 23-40; column 16, lines 17-38; column 18, lines 41-55, receiving an inbound packet (i.e., response) from the TCP/IP network (see, column 7, lines 12-31, note that a TCP/IP protocol/network is used to set up a connection so that HTTP can transfer data between the private network and the public network across the element 18) at one NAT module of the distributed NAT modules (i.e., a second LSN appliance selected from the plurality of LSN appliances)], wherein the response includes the public IP address [FIG. 2 and 3A; column 10, lines 23-40; column 16, lines 17-38; column 18, lines 41-55, the inbound packet includes a five tuple including a source IP address from the public network 14]; 
examining a look-up table [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, examining a session mapping table 36] to determine the owner appliance based on the public IP address [FIG. 2 and 3A; column 10, lines 23-40; column 16, lines 17-38; column 18, lines 41-55, to determine the NAT module 22A based on looking up of the five tuple including a source IP address from the public network 14]; 
routing the response to the owner appliance from the second LSN appliance [FIGS. 2 
and 3A; column 10, lines 23-40; column 16, lines 17-38; column 18, lines 41-55, routing the inbound packet to the one determined NAT module 22A]; and 
forwarding the response along with the private IP address from the owner LSN appliance 
to the network [FIGS. 2 and 3A; column 10, lines 23-40; column 15, line 56 to column 16, line 17; column 13, lines 7-38; column 17, lines 42-43; column 16, lines 17-38; column 18, lines 41-55, forwards the inbound packet (i.e., the response) from the NAT module 22A (i.e., owner appliance) to a corresponding end-user device of the private network 12 along with a private IP address (note that the NAT module 22A performs a network translation from a public IP address to a private IP address before the forwarding of the inbound packet, thus the inbound packet forwarded from the NAT module 22A includes the private IP address)].  
Although Zhuang teaches, “applying to the private IP address to determine an owner appliance from the plurality of LSN appliances” as set forth above, Zhuang does not explicitly teach (see, emphasis), a hash function, and a network node arbitrarily selected from a plurality of network nodes, at the arbitrarily selected network node to determine an appropriate network node.
However, Shanmugham teaches, a hash function determining an appropriate appliance from a plurality of intermediate nodes based on an address of the request [FIG. 4; ¶0024, a hash function determining an appropriate edge proxy 1106-0 from a plurality of edge proxies 106-0 to 106-N based on a source address of a received packet (steps 404-408)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “a hash function”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of updating hash tables in each intermediate nodes to remove a failed intermediate node from consideration in case of the node fails [¶0021 of Shanmugham]. 
arbitrarily selected from a plurality of network nodes, and at the arbitrarily selected network node to determine an appropriate network node [FIG. 2; ¶0019-0021 and 0026, client 208 sends a registration message to any one of edge proxies (e.g., 106-2) (i.e., a network node arbitrarily selected from a plurality of network nodes), the registration request can be forwarded 212 from the edge proxy 106-2 to edge proxy 106-0 (i.e., appropriate network node)].	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “a network node arbitrarily selected from a plurality of network nodes, and at the arbitrarily selected network node to determine an appropriate network node”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of allowing each proxy node to have registration data and existing call states, so that endpoints outside of the cluster can also talk to any proxy node within the cluster [¶0013 of Shanmugham].
Although Zhuang teaches, “a method for processing packets between a network and a transmission control protocol/internet protocol (TCP/IP) network”, “receiving a request from the network at a first LSN appliance selected from the plurality of LSN appliances” and “forwarding the response along with the private IP address from the owner LSN appliance to the network” as set forth above, Zhuang in view of Shanmugham does not explicitly teach (see, emphasis), a router “is separate from” the plurality of LSN appliance, and “the router communications with the plurality of LSN appliances.
However, Wosik teaches, a router “is separate from” the plurality of LSN appliances [FIG. 1; ¶0024-0025, router 110 is separate from each of NAT devices 115a-115c], and the router communications with the plurality of LSN appliances [FIG. 1; ¶0024-0025, router 100 communicates with each of NAT devices 115a-115c].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang in view of Shanmugham by including “a router is separate from the plurality of LSN appliances” and “and the router communications with the plurality of LSN appliances”, as taught by Wosik because it provides [¶0027-0029 of Wosik].
	
Regarding claim 9, Zhuang teaches, wherein the owner appliance [column 13, lines 39-57, the distributed NAT module 22A] creates a session that translates between the public IP address and private IP address [column 13, lines 39-57, initiates/creates a first path operation (i.e., session) to configure and perform a network address translation to replace the current source network address with the allocated NAT resource between the private network and the public network].  

Regarding claim 10, Zhuang in view of Shanmugham teaches, a hash function as set forth above in claim 8, and Shanmugham further teaches the hash function includes a consistent hash operation [¶0030 and 0031, the hash function includes a consistent mapping function].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “a hash function including a consistent hash operation”, as taught by Shanmugham because it provide the system of Zhuang with the enhanced capability of minimizing re-assignment of the keys in case of addition or deletion of nodes in a register cluster [¶0028 and 0029 of Shanmugham].

Regarding claim 11, although Zhuang teaches, the look-up table [FIG. 2 and 3A; column 15, line 56 to column 16, line 17; column 13, lines 7-38, the session mapping table 36] in which each LSN appliance has a unique set of associated public IP addresses [column 13, lines 7-38, certain ones of distributed NAT modules 22 (i.e., each LSN appliance) are assigned by certain ranges of source IP addresses], Zhuang does not explicitly teach (see, emphasis), utilizes a pre-calculated hash table.
	However, Shanmugham teaches, utilizes a pre-calculated hash table [FIG. 1; ¶0030-0031; claim 17, a lookup hash table configured to use a consistent hash function; looking up a hash table requires calculating the hash table in advance (i.e., pre-calculated)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “utilizes a pre-calculated hash table”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of minimizing re-assignment of the keys in case of addition or deletion of nodes in a register cluster [¶0028 and 0029 of Shanmugham].
  
Regarding claim 12, although Zhuang teaches, “owner appliance”, as set forth above in claim 8, Zhuang does not explicitly teach (see, emphasis), calculated hash values for determining a particular node in the event of another node failure.
However, Shanmugham teaches, the pre-calculated hash values for determining a particular node in the event of another node failure [¶0021 and ¶0022, hash function can be utilized (or hash table can be looked up) to find an appropriate replacement edge proxy and updated (note that looking up a hash table requires calculating the hash table in advance (i.e., pre-calculated)) to find an appropriate replacement edge proxy (i.e., particular node) when an edge proxy goes down (i.e., failure)].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “calculated hash values for determining a particular node in the event of another node failure”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of preventing a fail-over time during a node failure [¶0003 of Shanmugham].

Regarding claim 13, Zhuang teaches, examining a look-up table to determine  the owner appliance from the plurality of LSN appliances based on the public IP address” and “routing the response to the owner appliance”, as set forth above in claim 8, and further teaches, the owner appliance [column 13, lines 39-57, the distributed NAT module 22A] creates a session that [column 13, lines 39-57, initiates/creates a first path operation (i.e., session) to configure and perform a network address translation to replace the current source network address with the allocated NAT resource between the private network and the public network], as set forth above in claim 9. That is, Zhuang teaches, the public IP address is a load to be handled (translated) by an owner appliance. 
	Zhuang does not explicitly teach (see, emphasis), wherein the pre-calculated hash table evenly distributes load(s) of a failed node among all remaining nodes. 
However, Shanmugham teaches, wherein the pre-calculated hash table evenly distributes load(s) of a failed node among all remaining nodes [see ¶0021 and ¶0022, when an edge proxy goes down (i.e., failure), the hash function can be utilized (or hash table can be looked up) to find an appropriate replacement edge proxy and updated (note that looking up a hash table requires calculating the hash table in advance (i.e., pre-calculated)), and see ¶0033, 0037, 0038 and 0040, the backup nodes/individual remaining nodes (i.e., all remaining nodes) for that node take over a registration duty, the load is distributed substantially evenly (i.e., evenly distributes loads) during a node failure].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system of Zhuang by including “wherein the pre-calculated hash table evenly distributes load(s) of a failed node among all remaining nodes”, as taught by Shanmugham because it provides the system of Zhuang with the enhanced capability of preventing a fail-over time during a node failure [¶0003 of Shanmugham].
Regarding claim 14, Zhuang in view of Shanmugham teaches, wherein the hash function and look-up table are implemented on each LSN appliance, as set forth above in claim 8, and Shanmugham further teaches, the hash function and look-up table are consistently on each network node [¶0017-0019, the same hash function/hash look table are given for all proxies].
[¶0003 and 0017 of Shanmugham].

Regarding claim 15, Zhuang further teaches, a computer program product stored on a computer readable storage medium [FIG. 2; column 10, line 65 to column 11, line 15, computer program stored on a computer-readable medium], the computer program product, which when executed by a computer processor, comprising program code [FIG. 2; column 10, line 65 to column 11, line 15, the computer program comprising instructions executed hardware/processor of the control unit 28]. 
	Thus, claim 15 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 16, Zhuang teaches, program code, as set forth above. Claim 16 is rejected at least based on a similar ground applied to claim 2.

Regarding claim 17, claim 17 is rejected at least based on a similar ground applied to claim 3.

Regarding claim 18, claim 18 is rejected at least based on a similar ground applied to claim 4.
  
Regarding claim 19, claim 19 is rejected at least based on a similar ground applied to claim 5.

Regarding claim 20, claim 20 is rejected at least based on a similar ground applied to claim 6.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469